Myrick, J.
This is an action on a bail bond. One Wilson was arrested on a complaint charging him with grand larceny in stealing “two head of cattle of the value of twenty-five dollars each,” “the cattle being the property of Page Bros.” The magistrate held him to answer, and admitted him to bail in the sum of one thousand dollars. The bond in suit was given, and he was released from custody. He failed to appear, and the bond having been declared forfeited, this action was brought. The plaintiffs had judgment.
On the trial it was stipulated that Page Bros, was the firm name of a copartnership, consisting of Charles Page, Frank Page, and George Page, and that the cattle alleged to have been taken were the property of the copartnership.
The defendants claim that the bond is void in that no offense .was alleged, the charge being that Wilson stole two cattle, without specifying what kind of cattle, that the complaint did not state the name of the owners, “Page Bros.” being no statement of the name, and that the magistrate had no jurisdiction to bind him over, but should have proceeded to try him for a misdemeanor, the value of the property not being more than fifty dollars.
*17The word “cattle” is defined by Worcester to be “A collective name for domestic quadrupeds, including the bovine tribe, also horses, asses, mules, sheep, goats, and swine, but especially applied to bulls, oxen, cows, and their young.” By section 487 of the Penal Code it is made grand larceny to steal “a horse, mare, gelding, cow, steer, bull, calf, mule, jack, jenny, goat, sheep, or hog.” If the party charged stole a bull, cow, steer, or calf, it was grand larceny, irrespective of the value. The use of the word “cattle,” which included at least all these, would not render the bail bond void. Neither would the use of the words “ Page Bros.” as designating the owners.
The judgment and order are confirmed.
Thobnton, J., and Shabpstein, J., concurred.